DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/09/2022 has been entered.  The amendments to the specification overcomes the objection to the specification set forth in the office action having notification date of 11/17/2021.
Response to Arguments
Applicant's arguments filed 02/09/2022 concerning the claim amendments have been fully considered and those amendments overcome the claim objections and rejections set forth in the office action having notification date of 11/17/2021.
	CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-17 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 was amended at lines 29-34 to claim "wherein the weighted sum is based on weights, wherein each weight is associated with a layer, such as association via an annotation or a layer type; wherein the merged score is calculated according to a weighted sum based on the pixel score of the corresponding pixel for each of said selected at least two layers" (emphasis added).  However, this claim limitation initially refers to "the weighted sum" then follows with "a weighted sum".  Therefore, claim 17 unclearly claims "weighted sum" as well as its use in the claimed algorithm.
Refer to claim 1 lines 33-38 which claims "wherein the merged score is calculated according to a weighted sum based on the pixel score of the corresponding pixel for each of said selected at least two layers, wherein the weighted sum is based on weights, wherein each weight is associated with a layer, such as association via an annotation or a layer type" (emphasis added) and to claim 15 lines 34-38 "merging the selected image data layers to single-image data by calculating, for each pixel, a merged score according to a weighted sum based on the pixel score of the corresponding pixel the weighted sum is based on weights, wherein each weight is associated with a layer, such as association via an annotation or a layer type" (emphasis added) for guidance in correcting this indefinite issue.
A possible amendment to claim 17 is to claim “wherein the merged score is calculated according to a weighted sum based on the pixel score of the corresponding pixel for each of said selected at least two layers" (emphasis added) before the amendment’s added "wherein the weighted sum is based on weights, wherein each weight is associated with a layer, such as association via an annotation or a layer type" (emphasis added).  The following side by side comparison of a snippet of each of claims 1, 15, and 17 should assist in finding the correct solution to the indefinite issue present in claim 17.

Claim 1 at lines 28-36 (emphasis added):

merging the selected image data layers to single-image data by calculating, for each pixel, a merged score based on the pixel score of the corresponding pixel for each of said selected at least two layers; 

wherein the merged score is calculated according to a weighted sum based on the pixel score of the corresponding pixel for each of said selected at least two layers, wherein the weighted sum is 



merging the selected image data layers to single-image data by calculating, for each pixel, a merged score according to a weighted sum based on the pixel score of the corresponding pixel for each of said selected at least two layers, 






wherein the weighted sum is based on weights, 



merging the selected image data layers to single-image data by calculating, for each pixel, a merged score based on the pixel score of the corresponding pixel for each of said selected at least two layers, 







wherein the weighted sum is based on weights, 

wherein the merged score is calculated according to a weighted sum based on the pixel score of the corresponding pixel for each of said selected at least two layers; and



Allowable Subject Matter
Claims 1-16 are allowed.
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The arguments filed on 02/09/2022 not only apply to the discussed differences between the amended independent claims and Ingrassia et al., Neteler et al., and Cervelli et al. but also to the prior art of record.
Claims 1-14:
The prior art of record fails to teach or suggest in the context of independent claim 1 “converting the vector data to image data composed of pixels according to an index scale, wherein the index scale is a mapping of a pixel score of image data for visual representation, wherein the index scale comprises an input domain, wherein each pixel score of the image data needs to be comprised in the input domain; … wherein said converting the vector data to image data according to the index scale comprises 
Claims 15 and 16:
The prior art of record fails to teach or suggest in the context of independent claim 15 “converting the vector data to image data composed of pixels according to an index scale, wherein the index scale is a mapping of a pixel score of image data for visual representation, wherein the index scale comprises an input domain, wherein each pixel score of the image data needs to be comprised in the input domain;  … wherein said converting of the vector image to image data according to said index scale comprises the sub-steps of: … merging the selected image data layers to single-image data by calculating, for each pixel, a merged score according to a weighted sum based on the pixel score of the corresponding pixel for each of said selected at least two layers, wherein the weighted sum is based on weights, wherein each weight is associated with a layer, such as association via an annotation or a layer type;”.
Claim 17:
If claim 17 was amended with distinguishing features similar to above identified features similar present in each of claim 1 and claim 15 then claim 17 would claim similar distinguishing features discussed above for each of claims 1 and 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613